PER CURIAM.
The minutes show conclusively that this judgment was based upon a motion granting a nonsuit. As there was evidence tending to establish the fact that the defendant’s car was run through a fog at the rate of 18 miles an hour, it cannot be said as matter of law that there was no question of negligence on the part of •the defendant to be determined. The question of the plaintiff’s con-*158tributary negligence was also one of fact. For these reasons the judgment must be reversed, and a new trial ordered.
Judgment of the municipal court reversed, and new trial ordered; costs to abide the event. All concur.